Citation Nr: 1749789	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-33 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1970 to December 1971.

This matter originally came to the Board of Veterans Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which effectuated a May 2014 Board decision awarding service connection for PTSD.  In the decision, the RO assigned an initial 50 percent disability rating for PTSD, effective March 26, 2009.

In a July 2016 decision, the Board, inter alia, denied an initial rating in excess of 50 percent for PTSD.  The Veteran appealed the July 2016 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2017, the Court granted a Joint Motion for Partial Remand for that portion of the Board's July 2016 decision which denied an initial rating in excess of 50 percent.  The portion of the Board's July 2016 decision which remanded the claim of service connection for asbestosis to the RO for additional evidentiary development was left intact.  

The Board observes that while the claim of service connection for asbestosis was in remand status at the RO, in an April 2017 rating decision, the RO granted service connection for asbestosis and assigned an initial 60 percent rating effective September 28, 2009, and a 100 percent rating, effective September 16, 2014.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for asbestosis.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial ratings or effective dates assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, those issues are not in appellate status at this juncture.

In its July 2016 decision, the Board determined that the issue of entitlement to TDIU was not reasonably raised by the record.  However, in the May 2017 Joint Motion granted by the Court, the parties agreed that the Board's failure to address relevant evidence rendered the determination that TDIU was not raised by the record inadequate.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In light of the record, the issue of entitlement to TDIU is now before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by symptoms which cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all of the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The criteria for rating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.

An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under section 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See 38 C.F.R. §§ 4.125, 4.126, 4.130.

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," American Psychiatric Association: Diagnostic and Statistical Manual Of Mental Disorders, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms or any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms or moderate difficulty in social, occupational, or school functioning.

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2017); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The Veteran contends that the symptoms of his PTSD meet the criteria for a 70 percent disability rating.  The Veteran's PTSD is currently rated as 50 percent disabling effective March 26, 2009.

A May 2008 private medical treatment record indicates an evaluation of the Veteran's suitability for bariatric surgery.  The report indicates that the Veteran denied a past personal history of psychiatric treatment.  The examiner listed the pertinent DSM-IV Axis I disorders: pain disorder associated with psychological factors and generalized medical condition, major depression, and anxiety disorder, declined to recommend him for bariatric surgery, and assessed the Veteran with a GAF score of 41.

VA treatment records from February 2009 indicate that the Veteran was seen for complaints of sleep issues and worsening depression.  The Veteran reported a history of irritability, social withdrawal, anger, and nightmares; his PTSD screen was positive.  A March 2009 record indicates a diagnosis of major depressive disorder (MDD) and PTSD, described as prolonged and untreated.  A July 2009 record indicates that the Veteran had issues with being isolative, hypervigilant, and easily started.

A June 2009 statement from the Veteran's spouse indicates that the Veteran was abusive with words, angry, has nightmares, and that he has gotten progressively worse over the years.

VA treatment records include a September 2009 letter from the Vet Center indicating that the Veteran was referred due to his need for more frequent counseling and that shortly before the referral, the Veteran had a series of suicidal thoughts.  The letter indicates that the Veteran was attending weekly group sessions for PTSD.  His symptoms included intrusive thoughts and nightmares, difficulty concentrating, short term memory problems, and major sleep issues.  He also reported problems with depression, anxiety, hypervigilance, exaggerated startle responses, irritability with angry outbursts, and a pervasive sense of doom.  The letter indicates that the Veteran reported having few friends, lacking social contact, and avoiding crowds.  The counseling therapist concluded that the Veteran suffered from moderate to severe PTSD as well as depression and anxiety.  The examiner noted that the Veteran's ability to function was limited in all spheres of his life, social, occupational, and within the family.  The examiner noted that the Veteran was in need of extended therapy with a prognosis of only slight improvement over time.  The examiner stated that if the Veteran were employed, he would "rapidly decompensate due to the pressure associated even under the most accommodating conditions."

In an April 2010 statement, the Veteran stated that he has nightmares, sweats, wakes up every 2 to 3 hours with difficulty returning to sleep; has intrusive thoughts of his PTSD trigger, and trouble concentrating.  He stated that he has audio and visual flashbacks, exaggerated startle response, hypervigilance when children are present and playing near roads and streets.  He stated that he lives in social isolation with very few friends.

Subsequent VA treatment records from 2010 through February 2014 indicate ongoing treatment for an Axis I diagnosis of MDD and PTSD.  The records indicate continued reports of symptoms including sleep problems, distressing dreams, recurrent thoughts about his time in service, hypervigilance, easy startle response, and ongoing problems with depression.

VA treatment records from February 2014 onward show continued complaints of anxiety and depression.  In January 2015, the Veteran was seen with symptoms of anxiety, anger, and withdrawal.  The Veteran was assessed a GAF score of 48.

An additional letter from the Veteran's Vet Center counselor in January 2015 indicates that the Veteran has continued to participate in group sessions and in individual sessions as needed.  The counselor indicated that the Veteran suffered from moderate to severe PTSD.  The letter indicates that the Veteran exhibited an ongoing pattern of difficulty managing anger, propensity to socially isolate from others, depressive episodes, reoccurring nightmares, intrusive thoughts, and difficulty breaking out of the habit of constantly checking doors and windows at night.  The letter indicates that the Veteran continued to report a combination of suicidal/homicidal thoughts in response to his violent nightmares.

The Veteran underwent a VA examination in March 2016.  The examiner noted that PTSD was responsible for a level of occupational and social impairment best characterized as occupational and social impairment with reduced reliability and productivity.  The Veteran reported symptoms including depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examination report indicates that the Veteran has not had any paid employment since his 2002 retirement.  The examination report indicates that the Veteran reported recurrent nightmares, disrupted sleep, avoidance of thinking about traumatic event by distracting himself, chronic irritability, depression, lost interest in most leisure activities, feeling detached from others, frequent verbal outbursts, avoiding crowds and other social gatherings due to safety concerns, poor concentration and memory, increased appetite, and feelings of worthlessness.  The report indicates that the Veteran denied anhedonia, had no psychomotor agitation or retardation, and had no homicidal ideation or symptoms of psychosis, but that he had some thoughts about death without suicidal intent.

In the April 2016 Form 9, the Veteran indicates that his condition is more than 50 percent disabling.  He states that his symptoms affect his family relationships, judgment, thinking, and mood.  He states that he has not been able to maintain peer relationships and that the frequency with which he has suicidal ideation warrants intensive therapy on a bi-weekly basis.  He states that his symptoms and triggers cause him to withdraw from social situations with strangers and people he does not know.  He states that it is extremely difficult to function in a family setting and that his violent outbursts cause his family great despair.  He states that his violent nightmares have caused his wife to sleep in another room.  He states that he has habits of constantly checking doors and windows at night.  He states that his sleep patterns are not normal.  He states that he often thinks about giving up on life and does not think his symptoms will improve.  He states that he has been working with his psychiatrist, attends bi-weekly group meetings, and takes medication prescribed by his psychiatrist.  He states that his symptoms are not getting better and that it is difficult to interact with his granddaughter because she reminds him of his PTSD in-service stressor.  He states that the constant screams that are in his head make him jumpy and easily irritable when he hears her cry.

In a December 2016 letter, the Veteran's VA physician indicated that the Veteran has been treated for PTSD at the Southeast Louisiana Veterans Healthcare System since 2007.  The letter indicates that the Veteran was also being treated for MDD, recurrent, moderate, felt to be secondary to his primary diagnosis of PTSD.  The examiner states that the Veteran's depression is characterized by persistent depressed mood along with chronic suicidal ruminations.  The examiner states that the Veteran has been compliant with his treatment plan and medication regimen, but continues to experience core symptoms consistent with PTSD and major depressive disorder which are causing moderate to severe impairments in his life.  The physician states that the Veteran's prognosis is fair to guarded with ongoing evidence-based treatment for PTSD and treatment of his secondary mood disorder.  The examiner states that the Veteran's mental illness has proven to be chronic and complete remission is not expected.  The letter indicates that the physician considers the Veteran to be disabled due to his mental illnesses and secondary to his comorbid medical conditions, noting that his conditions are causing behavioral, emotional and cognitive impairments on a daily basis.  The letter indicates that the Veteran is currently not capable of gainful employment and is not a suitable candidate for vocational rehabilitation as a direct result of his medical illnesses.

Applying the facts in this case to the legal criteria set forth above, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for an initial 70 percent evaluation are met.  As discussed above, an evaluation of 70 percent is warranted for PTSD with occupational and social impairment with deficiencies in most areas, due to such symptoms as: suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  

As the Veteran has claimed that his rating meets the criteria of 70 percent, the Board considers this is a full grant of his claim.

The majority of the medical records, in conjunction with the lay statements of record, reflect moderate to severe PTSD.  He has not had persistent delusions or hallucinations or grossly inappropriate behavior, gross impairment in thought processes or communication, disorientation to time or place, or memory loss such as contemplated under the 100 percent rating criteria.  Moreover, although he is shown to have had severe social impairment, the record reflects that he retains his family relationships, albeit strained.  He has also been shown to attend church and a PTSD support group.  Thus, it cannot be said that he has total social impairment, a prerequisite for a 100 percent schedular rating.  

II.  TDIU

As discussed above, the issue of TDIU was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

The Veteran has six service-connected disabilities.  Pursuant to this decision, the Veteran's PTSD rating is increased to 70 percent.  Accordingly, he meets the percentage threshold set forth under 38 C.F.R. § 4.16(a).

The remaining question is therefore whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In determining the severity of impairment, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

As discussed above, the September 2009 letter from the Veteran Center indicates that the Veteran suffered from moderate to severe PTSD as well as depression and anxiety.  The examiner noted that the Veteran's ability to function was limited in all spheres of his life, social, occupational, and within the family.  The examiner noted that the Veteran was in need of extended therapy with a prognosis of only slight improvement over time.  The examiner stated that if the Veteran were employed, he would "rapidly decompensate due to the pressure associated even under the most accommodating conditions."

As discussed above, the December 2016 letter from the Veteran's VA physician indicates that the physician considered the Veteran to be disabled from employment due to his mental illnesses and comorbid medical conditions, causing behavioral, emotional, and cognitive impairments on a daily basis.  The examiner indicated that the Veteran is not capable of gainful employment and is not a suitable candidate for vocational rehabilitation.

After a thorough review of the evidentiary record, the Board finds that the functional limitations imposed by the Veteran's service-connected disability render him unable to secure and follow a substantially gainful occupation.  The most probative evidence of record demonstrates that the Veteran's PTSD would preclude him from being able to engage in substantially gainful employment.

After a review of the evidence of record, the Board finds, resolving reasonable doubt as mandated by law, that the evidence supports the conclusion that the Veteran's service-connected PTSD prevents him from securing and following a substantially gainful employment.

The Board finds that, considering the record as a whole, the Veteran's claim for a TDIU should be granted.  Of particular importance to the Board in this matter, are the Veteran's statements, the September 2009 medical record from the Vet Center, the December 2016 letter from the Veteran's physician, and the informal hearing presentation from September 2017.  The Board finds that the December 2016 letter indicates that the Veteran's PTSD renders him unable to secure and follow a substantially gainful occupation.  Given his individual work experience and education, the Board finds that he is entitled to an award of a TDIU based on his service-connected disabilities.  Thus, the Veteran's claim for entitlement to a TDIU is granted.


ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a total rating based on individual unemployability due to service-connected disability is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


